Exhibit 10.93.7

Execution Version

AMENDMENT NO. 9 AND WAIVER TO THE CREDIT AGREEMENT

Dated as of June 26, 2009

AMENDMENT NO. 9 AND WAIVER TO THE CREDIT AGREEMENT (this “Amendment No. 9”)
among Headwaters Incorporated, a Delaware corporation (the “Borrower”), the
Lenders (as defined in the Credit Agreement referred to below), Morgan Stanley &
Co. Incorporated, as collateral agent (the “Collateral Agent”), and Morgan
Stanley Senior Funding, Inc. (“Morgan Stanley”), as administrative agent (the
“Administrative Agent”; together with the Collateral Agent, the “Agents”).

PRELIMINARY STATEMENTS:

(1) The Borrower, certain financial institutions and other persons from time to
time parties thereto (collectively, the “Lenders”), the Agents, JPMorgan Chase
Bank, N.A. (as successor to JPMorgan Chase Bank), as syndication agent, and
Morgan Stanley and J.P. Morgan Securities Inc., as joint lead arrangers and
joint bookrunners, have entered into that certain Credit Agreement dated as of
September 8, 2004 (as amended and modified pursuant to consents dated
November 6, 2004 and December 16, 2004, Amendment No. 2 to the Credit Agreement
dated March 14, 2005, Amendment No. 3 to the Credit Agreement dated May 19,
2005, Amendment No. 4 to the Credit Agreement dated October 26, 2005, Amendment
No. 5 to the Credit Agreement dated June 27, 2006, Amendment No. 6 to the Credit
Agreement dated August 30, 2006, Amendment No. 7 to the Credit Agreement dated
January 12, 2007 and Amendment No. 8 to the Credit Agreement dated August 15,
2008, the “Credit Agreement”; capitalized terms used herein but not defined
shall be used herein as defined in the Credit Agreement).

(2) The Borrower, the Agents and the Required Lenders have agreed, subject to
the terms and conditions hereinafter set forth, to amend the Credit Agreement in
certain additional respects as set forth below.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION 1. Amendment of Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 3 below, hereby amended as follows:

(a) Section 1.1 of the Credit Agreement is amended by adding in the appropriate
alphabetical order the following new definitions:

“ABL Collateral Documents” means all agreements, instruments and documents
executed in connection with the ABL Loan Agreement that create or are intended
to create or evidence Liens to secure the ABL Obligations.

“ABL Facility” means an asset based revolving credit facility providing to the
Borrower and such Subsidiaries of the Borrower as shall be “borrowers”
thereunder, aggregate commitments of not less than $50,000,000 and not more than
$70,000,000 that have a stated expiration date of no earlier than April 30,
2011.

 

Headwaters – Amendment No. 9 to the Credit Agreement



--------------------------------------------------------------------------------

“ABL Facility Documents” means the ABL Loan Agreement, the ABL Collateral
Documents, the Intercreditor Agreement and the other documents to be entered
into by the Borrower and any other borrowers with the lenders under the ABL
Facility pursuant to the terms thereof.”

“ABL Loan Agreement” means a loan agreement among the Borrower, such
Subsidiaries of the Borrower as may be co-borrowers thereunder and the lenders
in respect of the ABL Facility.

“ABL Obligations” has the meaning specified in the ABL Loan Agreement.

“ABL Priority Collateral” means (a) all accounts receivable and inventory owned
by Headwaters Construction Materials, Inc. and Tapco International Corporation
and their respective Subsidiaries, (b) all accounts receivable owned by
Headwaters Resources, Inc. and its Subsidiaries, (c) all deposit accounts of
Headwaters Construction Materials, Inc., Tapco International Corporation and
Headwaters Resources, Inc. and their respective Subsidiaries, except for those
which may be excluded pursuant to the ABL Facility Documents (“Excluded Deposit
Accounts”), (d) all support obligations in respect of the accounts receivable
described in clauses (a) and (b), including letters of credit and guaranties
issued in support of accounts receivable or proceeds of collateral, (e) all
securities accounts of Headwaters Construction Materials, Inc., Tapco
International Corporation and Headwaters Resources, Inc. and their respective
Subsidiaries, except for those except for those which may be excluded pursuant
to the ABL Facility Documents (“Excluded Security Accounts”) to the extent the
cash or Cash Equivalent Instruments contained therein were derived from accounts
receivable, inventory or deposit accounts described in clauses (a), (b) and (c),
(f) all certificates of title, documents or instruments evidencing ownership or
title to any inventory described in clauses (a) and (h), (g) all monies, whether
or not in the possession of any agent for the ABL Facility, a lender under the
ABL Facility, a bailee or Affiliate of such agent or lender that were derived
from or consist of any of the Property described in this definition of ‘ABL
Priority Collateral’, (h) all accessions to, substitutions for, and all
replacements, products, and cash and non-cash proceeds of the foregoing,
including proceeds of and unearned premium with respect to insurance policies
and claims against any Person for loss, damage or destruction of any of the
Property described in this definition of ‘ABL Priority Collateral’, (i) all
books and records (including customer lists, files, correspondence, tapes,
computer programs, print-outs and computer records) pertaining to any of the
Property described in this definition of ‘ABL Priority Collateral’; and (j) such
additional Property as specified in the Intercreditor Agreement as ‘ABL Priority
Collateral’.”

“Amendment No. 9 and Waiver to the Credit Agreement” means, that Amendment No. 9
and Waiver dated June 26, 2009 among the Borrower, the Lenders, the Collateral
Agent, and the Agents.

“Amendment No. 9 Effective Date” means the date Amendment No. 9 and Waiver to
the Credit Agreement shall become effective in accordance with its terms.

“Boynton Appeal Bond” means any appeal bond or similar instrument which the
Borrower is required to provide in order to stay any judgment rendered in the
Boynton Litigation in connection with any appeal of such judgment.

 

2

Headwaters – Amendment No. 9 to the Credit Agreement



--------------------------------------------------------------------------------

“Boynton Litigation” means Phillip E. Boynton, et al., v. Headwaters
Incorporated, U.S.D.C., Western Dist. TN, no. 1:02-cv-01111-JPM-egb, including
any appellate proceedings therefrom.

“Ratings” shall have the meaning set forth in the Pricing Schedule.

“Term B1 Lenders” means any Lender holding any Term B1 Loans.

(b) The definition of “Alternate Base Rate” contained in Section 1.1 to the
Credit Agreement is amended by inserting immediately before the period (“.”) at
the end of such definition, the following proviso:

“; provided that, at no time shall the Alternate Base Rate be less than
4.00% per annum.”.

(c) The definition of “Applicable Margin” contained in Section 1.1 to the Credit
Agreement is amended by inserting immediately after the words “Pricing Schedule”
in the third line of such definition, the following proviso thereof:

“, provided that, (A) from and after the date of closing of the new ABL
Facility, the Applicable Margin shall be increased by the greater of (x) 100
basis points and (y) an amount such that the Applicable Margin for the Term B1
Loans for Eurodollar Loans and Floating Rate Loans shall exceed (in each case)
the respective applicable margins on loans comparable to Eurodollar Loans and
Floating Rate Loans made under such ABL Facility by 200 basis points, and (B) if
the Borrower, after incurring Indebtedness under the ABL Facility, has not
repaid at least $50,000,000 in aggregate principal amount of Term B1 Loans
following the Amendment No. 9 Effective Date and on or before December 31, 2009,
then commencing as of January 1, 2010 the Applicable Margin shall be increased
by 25 basis points every quarter until such aforementioned payment is made”.

(d) The definition of “Consolidated EBITDA” contained in Section 1.1 to the
Credit Agreement is amended by (i) substituting a comma (“,”) for the word “and”
immediately following the words “goodwill and intangible assets” in the fourth
line of such definition, (ii) inserting, immediately following the words “in any
fiscal year thereafter” in the sixth line of such definition, the following new
subparagraphs:

“, (vii) at any time that Section 6.21.1(b) is in effect solely for purposes of
calculations under Section 6.21 and 6.22, any charges recognized in connection
with the Boynton Litigation up to an amount not to exceed $21,425,000 (less any
reversals or reductions of such charge) and (viii) any non-cash losses resulting
from the issuance of Equity Interests in exchange for Convertible Notes”,

(iii) substituting a comma (“,”) for the word “and” immediately following the
words “on a consolidated basis” in the eighth line of such definition, and
(iv) inserting, immediately following the figure “$24,755,000.00” in the ninth
line of such definition, the following new subparagraph:

“and (iii) at any time that Section 6.21.1(b) is in effect, future gains earned
by the Borrower resulting from any retirement of Indebtedness”.

 

3

Headwaters – Amendment No. 9 to the Credit Agreement



--------------------------------------------------------------------------------

(e) The definition of “Consolidated Future Maturities” contained in Section 1.1
to the Credit Agreement is amended by (i) substituting a semi-colon (“;”) for
the period (“.”) at the end of the definition, and (ii) inserting immediately
after the semi-colon inserted pursuant to subparagraph (i) hereof, the following
proviso thereof:

“ provided that, in respect of each Measurement Period referred to in
Section 6.22(z), if the Revolving Loan Commitments have been refinanced with
commitments under an ABL Facility, Consolidated Future Maturities shall not
include any scheduled payments of principal of the Loans due and payable in
February 2011 and April 2011 pursuant to Section 2.1.2(e) and any mandatory
prepayment of principal required under Section 2.2.”.

(f) The definition of “Eurodollar Base Rate” contained in Section 1.1 to the
Credit Agreement is amended by inserting immediately before the period (“.”) at
the end of the definition, the following proviso thereof:

“, provided that, at no time shall the Eurodollar Base Rate be less than
3.00% per annum.”.

(g) The definition of “Financing” contained in Section 1.1 to the Credit
Agreement is amended by inserting immediately after the period (“.”) at the end
of the definition the words “For the avoidance of doubt, the term “Financing”
shall not include any Indebtedness incurred under the ABL Facility.”

(h) The definition of “Intercreditor Agreement” contained in Section 1.1 of the
Credit Agreement is amended and restated in its entirety to read as follows:

““Intercreditor Agreement” means an intercreditor agreement between the
Collateral Agent and the agent under the ABL Loan Agreement, and acknowledged by
the Borrower and each other Loan Party, reasonably satisfactory to Ropes & Gray
LLP, as counsel to certain of the Term B1 Lenders and in the form to which the
Required Lenders shall not have objected after they have been given a period of
three Business Days to review a substantially final version thereof.”

(i) The definition of “Material Indebtedness” contained in Section 1.1 of the
Credit Agreement is amended by inserting immediate before the phrase “any
Indebtedness” contained therein the following: “the ABL Facility and.”

(j) The definition of “Restricted Payment” contained in Section 1.1 of the
Credit Agreement is amended by (i) substituting a comma (“,”) for the word “and”
immediately following the words “the Obligations” in the twelfth line of such
definition; (ii) substituting the letter in parentheses “(y)” therein with
“(z)”; and (iii) inserting immediately after “the Obligations,” in the twelfth
line the words “ (y) Indebtedness under the ABL Facility”.

(k) The definition of “Revolving Loan Termination Date” contained in Section 1.1
of the Credit Agreement is amended by inserting, immediately after the date
referenced in subparagraph (a) thereof and right before the comma (“,”), the
following parenthetical to read as follows:

 

4

Headwaters – Amendment No. 9 to the Credit Agreement



--------------------------------------------------------------------------------

“(or with respect to any Lender, such later date as may be agreed in writing
between such Lender and the Borrower and acknowledged by the Administrative
Agent)”.

(l) Section 2.2(c) of the Credit Agreement is amended by substituting the
following in its entirety for such Section:

“Upon the consummation of any Financing by the Borrower or any Subsidiary of the
Borrower, within three (3) Business Days after the Borrower’s or any of its
Subsidiaries’ receipt of any Net Cash Proceeds, the Borrower shall make a
mandatory prepayment of the Loans, subject to the provisions governing the
application of payments set forth in Section 2.2(e), (i) in an amount equal to
one hundred percent (100%) of such Net Cash Proceeds, in the case of a debt
Financing of the type described in clause (ii) of the definition thereof;
provided that such percentage shall be reduced to 0% if the Total Leverage Ratio
after giving effect to such transaction would be less than 3.50:1.00 (calculated
on a pro forma basis after giving effect to such transaction), and (ii) in an
amount equal to one hundred percent (100%) of such Net Cash Proceeds, in the
case of an equity Financing of the type described in clause (i) of the
definition thereof; provided that such percentage shall be reduced to 0% if the
Total Leverage Ratio after giving effect to such transaction would be less than
3.50:1.00 (calculated on a pro forma basis after giving effect to such
transaction). Furthermore, if the Borrower has not otherwise prepaid at least
$25,000,000 of the outstanding principal amount of the Term B1 Loans pursuant to
Section 2.2(b) and/or (c) and/or Section 2.7 between the Amendment No. 9
Effective Date and December 31, 2009 and the Borrower incurs Indebtedness
permitted under Section 6.14.12, the Borrower shall prepay at least $25,000,000
in aggregate principal amount of Term B1 Loans on or before December 31, 2009,
it being understood that the prepayment required under this sentence is
applicable regardless of the availability of Net Cash Proceeds of any
Financing.”

(m) Section 2.5 of the Credit Agreement is amended by (i) substituting the
following text in its entirety for such Section Heading:

“Commitment Fee; Aggregate Revolving Loan Commitment; Letter of Credit Facility;
ABL Consent Fee.”,

and (ii) inserting at the end of such Section, the following new “Sub-section
2.5.4” to read as follows:

“2.5.4. ABL Consent Fee. Upon the closing of the ABL Facility, the Borrower
shall pay to the Administrative Agent for the account of the Term B1 Lenders
consenting to Amendment No. 9 and Waiver to the Credit Agreement based on their
outstanding principal amounts of Term B1 Loans as of the Amendment No. 9
Effective Date (reduced by any amounts prepaid between the Amendment No. 9
Effective Date and the closing of the ABL Facility), an additional consent fee
of 25 basis points (less the amount of fees and expenses paid to Ropes & Gray
LLP by the Borrower as a result of Section 6.14.12(a)).”.

(n) Section 5.5 of the Credit Agreement is amended and restated in its entirety
to read as follows:

“5.5 Material Adverse Change. Since September 30, 2008, there has been no
Material Adverse Change.”.

 

5

Headwaters – Amendment No. 9 to the Credit Agreement



--------------------------------------------------------------------------------

(o) Section 6.12 of the Credit Agreement is amended by inserting the following
new sub-section 6.12.6 to read as follows:

“6.12.6 Other dispositions or transfers of Property, provided that (a) the net
book value of such Property being disposed of or transferred shall not exceed an
aggregate sum of $50,000,000 during the period from and after the Amendment
No. 9 Effective Date, and such transfer or other disposition shall be for fair
market value, (b) the Borrower shall apply the Net Cash Proceeds received in
respect of each such disposition or transfer to repay the Term B1 Loans pursuant
to Section 2.2(b) without regard to any reinvestment rights otherwise provided
in Section 2.2(b), unless any principal repayment required under the final
sentence of Section 2.2(c) has been made, and (c) after giving effect to such
disposition or transfer of Property, the pro forma Senior Leverage Ratio shall
be no greater than that in effect immediately prior to giving effect to such
disposition or transfer of Property.

(p) Section 6.14 of the Credit Agreement is amended by replacing subsection
6.14.12 in its entirety with the following:

“6.14.12 Indebtedness in respect of an ABL Facility, provided that (a) the ABL
Facility Documents shall have been reviewed and found reasonably satisfactory by
Ropes & Gray LLP, as an independent counsel acting on behalf of certain of the
Term B1 Lenders, (b) outstanding Revolving Loan Commitments shall have been
terminated and (c) the initial lenders under the ABL Facility shall have Ratings
of at least BBB- from S&P or Baa3 from Moody’s; provided further that at any
time when the ABL Facility is in place, if the Administrative Agent determines
that the Borrower has agreed in the ABL Loan Agreement to comply with a fixed
charge coverage ratio that is different from the Fixed Charge Coverage Ratio
contained in Section 6.22 of this Agreement, the Borrower hereby agrees that
such fixed charge coverage ratio as provided in the ABL Loan Agreement, shall be
automatically incorporated into this Agreement as an additional covenant and
not, for the avoidance of doubt, in replacement of the existing covenant
provided under Section 6.22 and the relevant terms and provisions in connection
thereto shall be deemed incorporated by reference into this Agreement, and the
Borrower shall promptly execute and deliver a formal amendment to this Agreement
which shall be effective without consent of any other party hereto.”

(q) Section 6.14 of the Credit Agreement is amended by adding at the end thereof
a new subsection 6.14.15, to read as follows:

“6.14.15 Indebtedness not in excess of the difference between $25,000,000 minus
any payments made in respect of any judgment or settlement of the Boynton
Litigation consisting of reimbursement obligations in respect of a Boynton
Appeal Bond which is secured by a Lien permitted under Section 6.15.20.”

(r) Section 6.15 of the Credit Agreement is amended by amending and restating
Section 6.15.15 in its entirety to read as follows:

“6.15.15 Liens securing Indebtedness permitted under Section 6.14.12, provided
that such Liens shall be subject to the Intercreditor Agreement and shall be
junior in priority to the Liens securing the Secured Obligations except with
respect to ABL Priority Collateral (as to which the Liens securing the Secured
Obligations shall be perfected and have a second priority security interest
ranking only behind the Liens

 

6

Headwaters – Amendment No. 9 to the Credit Agreement



--------------------------------------------------------------------------------

securing the ABL Facility, pursuant to the provisions of the Intercreditor
Agreement, and the Liens that are permitted under the Loan Documents to be
senior in priority to the Liens securing the Secured Obligations (with respect
to Collateral of a type constituting ABL Priority Collateral)).

(s) Section 6.15 of the Credit Agreement is amended by adding at the end thereof
a new subsection 6.15.20, to read as follows:

“6.15.20 If, under the ABL Loan Agreement, the available letter of credit
commitments thereunder are less than the maximum amount of a letter of credit
that must be issued to enable the Borrower to procure a Boynton Appeal Bond, but
the commitments available to borrow under the ABL Loan Agreement are sufficient
for such purpose, the Borrower may borrow under the ABL Facility and use such
borrowing (not to exceed an aggregate principal amount not to exceed the
difference between $25,000,000 and any amount paid in respect of any judgment or
settlement of the Boynton Litigation) to cash collateralize any Boynton Appeal
Bond.”

(t) Section 6.18 of the Credit Agreement is amended by (i) inserting immediately
after the words “Indebtedness permitted under” in the eighth line thereof, the
text “(x)”, and (ii) inserting immediately after the words “Permitted
Indebtedness” at the end of such section and right before the period (“.”)
thereof, the following new subparagraph to read as follows:

“and (y) the ABL Loan Agreement so long as the terms of such encumbrance or
restriction are no more restrictive than the terms hereof and permit the
creation of such encumbrances or restrictions on the Borrower and its
Subsidiaries under this Agreement.”

(u) Section 6.20 of the Credit Agreement is amended by inserting immediately
before the period (“.”) at the end of the first sentence thereof the words
“except as permitted under subsection (iii) of the definition of ‘Restricted
Payment’.”

(v) Section 6.21.1 of the Credit Agreement is amended by (i) restating the
existing provisions thereof, without any amendment thereto, as a new sub-section
“(a)” of Section 6.21.1 therefor, and (ii) inserting, after the new sub-section
(a) of Section 6.21.1, the following new sub-section “(b)” of Section 6.21.1 to
read as follows:

“(b) Notwithstanding the provisions of Section 6.21.1(a), at any time that the
Borrower is party to an ABL Facility, the Borrower will not permit the Total
Leverage Ratio to be greater than the ratio set forth for such period below:

 

For each four fiscal quarter period ended:

   Total Leverage Ratio

September 30, 2009

   5.25:1.00

December 31, 2009

   5.50:1.00

March 31, 2010 through June 30, 2010

   5.75:1.00

September 30, 2010

   5.25:1.00

December 31, 2010

   5.00:1.00

March 31, 2011

   4.75:1.00

 

7

Headwaters – Amendment No. 9 to the Credit Agreement



--------------------------------------------------------------------------------

(w) Section 6.22 is amended by deleting the existing subparagraph (z) thereof in
its entirety and replacing it therefor with a new subparagraph to read as
follows:

“(z)(i) for each Measurement Period ending on or after September 30, 2009 and on
or prior to December 31, 2009, 1.25:1.00, (ii) for each Measurement Period
ending after December 31, 2009 and on or prior to September 30, 2010, 1.00:1.00,
and (iii) for each Measurement Period ending after September 30, 2010,
1.25:1.00.”.

(x) Section 6.23 is amended by deleting in its entirety the last row of the
table set forth therein and replacing such deleted row with the following:

 

2007

   $ 100,000,000

2008

   $ 100,000,000

2009

   $ 67,500,000

2010

   $ 60,000,000

2011

   $ 55,000,000

(y) Section 6.32 of the Credit Agreement is amended by (i) substituting a comma
(“,”) for the word “and” immediately following the words “Subsidiaries under
this Agreement” from the seventh line of such section thereof, and
(ii) inserting, immediately following the parenthetical at the end of such
section and right before the period (“.”) thereof, the following new
subparagraph to read as follows:

“and (v) under the ABL Loan Agreement so long as the terms of such prohibitions
or conditions on the creation or assumption of Liens are no more restrictive
than the terms hereof and permit the creation or assumption of Liens securing
the Obligations of the Borrower and its Subsidiaries under this Agreement”.

(z) Section 9.6(i) of the Credit Agreement is amended by inserting, immediately
after the text “or the Lenders” at the end of the parenthetical in the second
sentence of such sub-section and immediately before the punctuation mark (“)”),
the following new text to read as follows:

“and including up to $100,000 of fees and expenses for Ropes & Gray LLP as
counsel to certain of the Term B1 Lenders in respect of the review of the ABL
Facility Documents contemplated by Section 6.14.12(a) (it being understood that
such fees and expenses shall be payable regardless whether the ABL Facility
closing occurs)”.

(aa) The Pricing Schedule is amended by deleting the second table therein in its
entirety and inserting the following new table:

 

APPLICABLE MARGIN FOR

TERM B1 LOANS AND

REVOLVING LOANS

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS  

Eurodollar Rate

   5.25 %    5.75 %    6.25 %    6.75 % 

 

8

Headwaters – Amendment No. 9 to the Credit Agreement



--------------------------------------------------------------------------------

Floating Rate

   4.25 %    4.75 %    5.25 %    5.75 % 

SECTION 2. Waiver. Subject to the satisfaction of the conditions precedent set
forth in Section 3, the Required Lenders, effective from and after the Amendment
No. 9 Effective Date, hereby irrevocably and permanently waive the requirements
of Section 6.21.1 of the Credit Agreement with respect to the fiscal quarter
ending on June 30, 2009.

SECTION 3. Conditions to Effectiveness. This Amendment No. 9 and the amendments
contained herein shall become effective as of the date hereof (the “Amendment
No. 9 Effective Date”) when each of the conditions set forth in this Section 3
to this Amendment No. 9 shall have been fulfilled to the satisfaction of the
Administrative Agent.

(a) Execution of Counterparts. The Administrative Agent shall have received
counterparts of this Amendment No. 9, duly executed and delivered on behalf of
the Borrower and the Required Lenders, or, as to any of the foregoing parties,
advice reasonably satisfactory to the Administrative Agent that such party has
executed a counterpart of this Amendment No. 9.

(b) Guarantor Consent. The Administrative Agent shall have received the Consent
attached as Exhibit A hereto duly executed by each of the Guarantors.

(c) Payment of Fees and Expenses; Retainer. The Borrower shall have paid (i) an
amendment fee of 50 basis points for the account of each Lender that executes
and delivers this Amendment No. 9 at or before 5.00 P.M. (New York City time) on
June 26, 2009 (calculated on the outstanding principal amounts of such Lender’s
outstanding Loans and Commitments, taken as a whole but without duplication),
(ii) all reasonable expenses (including the reasonable fees and expenses of
Shearman & Sterling LLP) incurred in connection with the preparation,
negotiation and execution of this Amendment No. 9 and other matters relating to
the Credit Agreement (including, without limitation, filing fees in connection
with the perfection of any security interests) from and after the last invoice
to the extent invoiced, and (iii) a $100,000 retainer to Ropes & Gray LLP as
counsel to certain of the Term B1 Lenders.

(d) Resolution. The Administrative Agent shall have received a certified copy of
the resolutions of the Board of Directors of the Borrower approving this
Amendment No. 9, and all other documents evidencing other necessary corporate
action and other third party approvals and consents, if any, with respect to
this Amendment No. 9.

(e) Opinion. The Administrative Agent shall have received a written opinion of
the Borrower’s counsel, in form and substance satisfactory to the Administrative
Agent and addressed to the Administrative Agent, the Collateral Agent and the
Lenders, with respect to such matters as the Administrative Agent may reasonably
request.

(f) No Default. (i) There shall exist no Default or Unmatured Default under the
Credit Agreement as amended hereby and no Default or Unmatured Default would
result from this Amendment and (ii) the representations and warranties contained
in Article V of the Credit Agreement shall be true and correct in all material
respects as of the Amendment No. 9 Effective Date before and after giving effect
to this Amendment except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date, and
the

 

9

Headwaters – Amendment No. 9 to the Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent shall have received a certificate from a responsible
officer of the Borrower as to the satisfaction of the conditions in clauses
(i) and (ii).

SECTION 4. Confirmation of Representations and Warranties. Each of the Credit
Parties hereby represents and warrants, on and as of the date hereof, that
(a) the representations and warranties contained in the Credit Agreement are
correct and true in all material respects on and as of the date hereof, before
and after giving effect to this Amendment No. 9, as though made on and as of the
date hereof, other than any such representations or warranties that, by their
terms, refer to a specific date and (b) no Default or Unmatured Default has
occurred and is continuing, or would occur as a result of the transactions
contemplated by this Amendment No. 9.

SECTION 5. Reference to and Effect on the Loan Documents. (a) On and after the
Amendment No. 9 Effective Date, each reference in the Credit Agreement to
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other transaction documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as modified by
this Amendment No. 9.

(b) The Credit Agreement, the Pledge and Security Agreement, the Notes and each
of the other Loan Documents, as specifically amended by this Amendment No. 9,
are and shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed. Without limiting the generality of the
foregoing, the Collateral Documents and all of the Collateral described therein
do and shall continue to secure the payment of all Obligations of the Credit
Parties under the Loan Documents, in each case as amended by this Amendment
No. 9.

(c) The execution, delivery and effectiveness of this Amendment No. 9 shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or any Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

SECTION 6. Release. Although each Lender and each Agent regards its conduct as
proper and does not believe that the Borrower or any Guarantor (each, a “Loan
Party” and the Borrower and the Guarantors collectively, the “Loan Parties”) has
any claim, right, cause of action, offset or defense against such Lender, such
Agent or any other Lender in connection with the execution, delivery,
performance and ongoing administration of, or the transactions contemplated by,
the Credit Agreement and the other Loan Documents, each Lender, each Agent and
each Loan Party agree that any past conduct, conditions, acts, omissions,
events, circumstances or matters of any kind whatsoever will not impair or
otherwise affect any rights, interests, contracts or remedies of the Lenders or
the Agents. Therefore, each Loan Party, on behalf of itself and its employees,
agents, officers, directors, representatives, predecessors, successors,
transferees and assigns, unconditionally, freely, voluntarily and, after
consultation with counsel and becoming fully and adequately informed as to the
relevant facts, circumstances and consequences, knowingly releases, waives and
forever discharges (and further agrees not to allege, claim or pursue) (a) any
and all liabilities, indebtedness and obligations, whether known or unknown, of
any kind whatsoever of any Lender to any Loan Party, except for any obligations
to be respectively performed by the Lenders as expressly set forth in this
Amendment No. 9, the Credit Agreement and the other Loan Documents after the
Amendment No. 9 Effective Date, (b) any legal, equitable or other obligations of
any kind whatsoever, whether known or unknown, of any Lender to any Loan Party
(and any rights of any Loan Party against any Lender) other than any such
obligations expressly set forth in this Amendment No. 9, the Credit Agreement
and the other Loan Documents to be performed after the Amendment No. 9 Effective
Date, (c) any and all claims, whether known or unknown, under any oral or
implied agreement with

 

10

Headwaters – Amendment No. 9 to the Credit Agreement



--------------------------------------------------------------------------------

(or obligation or undertaking of any kind whatsoever of) any Lender which is
different from or in addition to the express terms of this Amendment No. 9, the
Credit Agreement and the other Loan Documents and (d) all other claims, rights,
causes of action, counterclaims or defenses of any kind whatsoever, in contract
or in tort, in law or in equity, whether known or unknown, direct or derivative,
which such Loan Party or any predecessor, successor or assign might otherwise
have or may have against any Lender on account of any conduct, condition, act,
omission, event, contract, liability, obligation, demand, covenant, promise,
indebtedness, claim, right, cause of action, suit, damage, defense, circumstance
or matter of any kind whatsoever which existed, arose or occurred at any time
prior to the Amendment No. 9 Effective Date.

SECTION 7. Execution in Counterparts. This Amendment No. 9 may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment No. 9
by facsimile shall be effective as delivery of a manually executed original
counterpart of this Amendment No. 9.

SECTION 8. Governing Law. This Amendment No. 9 shall be governed by, and
construed in accordance with, the laws of the State of New York, and shall be
subject to the jurisdictional and service provisions of the Credit Agreement, as
if this were a part of the Credit Agreement.

SECTION 9. Entire Agreement; Modification. This Amendment No. 9 constitutes the
entire agreement of the parties hereto with respect to the subject matter
hereof, there being no other agreements or understandings, oral, written or
otherwise, respecting such subject matter, any such agreement or understanding
being superseded hereby, shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, and may not be
amended, extended or otherwise modified, except in a writing executed in whole
or in counterparts by each party hereto.

[SIGNATURE PAGES FOLLOW]

 

11

Headwaters – Amendment No. 9 to the Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 9 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

HEADWATERS INCORPORATED,   as Borrower By:  

/s/ Steven G. Stewart

Title:   Chief Financial Officer MORGAN STANLEY SENIOR FUNDING, INC.,   as
Administrative Agent, Swing Line Lender and as a Lender By:  

/s/ Stephen B. King

Title:   Vice President MORGAN STANLEY & CO. INCORPORATED,   as Collateral Agent
By:  

/s/ David Albert

Title:   Managing Director

 

[And other Lenders]

Headwaters – Amendment No. 9 to the Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT

Dated as of June 25, 2009

Reference is made to the Credit Agreement referred to in the foregoing Amendment
No. 9 (capitalized terms used herein and not defined being used herein as
defined in the Credit Agreement). Each of the undersigned, in its capacity as a
Guarantor under the Guaranty Agreement and as a Grantor under the Pledge and
Security Agreement, hereby (i) consents to the execution, delivery and
performance of Amendment No. 9 and agrees that each of the Guaranty Agreement
and the Pledge and Security Agreement is, and shall continue to be, in full
force and effect and is hereby in all respects ratified and confirmed on the
Amendment No. 9 Effective Date, except that, on and after such Amendment No. 9
Effective Date referred to in Amendment No. 9, each reference to “the Credit
Agreement”, “thereunder”, “thereof”, “therein” or words of like import referring
to the Credit Agreement shall mean and be a reference to the Credit Agreement as
amended and otherwise modified by Amendment No. 9 and (ii) confirms that the
Collateral Documents to which each of the undersigned is a party and all of the
Collateral described therein do, and shall continue to, secure the payment of
all of the Secured Obligations. This Consent shall, pursuant to New York General
Obligations Law Section 5-1401, be governed by, and construed in accordance
with, the laws of the State of New York.

 

ATLANTIC SHUTTER SYSTEMS, INC.;

BEST MASONRY & TOOL SUPPLY, LLC

CHIHUAHUA STONE, LLC;

COVOL COAL COMPANY, LLC;

COVOL ENGINEERED FUELS, LC;

COVOL FUELS NO. 2, LLC.

COVOL FUELS NO. 3, LLC.

COVOL FUELS NO. 4, LLC.

COVOL FUELS NO. 5, LLC.

COVOL SERVICES CORPORATION;

DON’S BUILDING SUPPLY, LLC

ELDORADO G-ACQUISITION CO.;

ELDORADO SC-ACQUISITION CO.;

ELDORADO STONE ACQUISITION CO., LC;

ELDORADO STONE FUNDING CO., LLC;

ELDORADO STONE LLC;

ELDORADO STONE OPERATIONS LLC;

ENVIRONMENTAL TECHNOLOGIES GROUP, LLC;

GLOBAL CLIMATE RESERVE CORPORATION;

HCM FLEXCRETE, LLC;

HCM STONE, LLC;

HCM UTAH, INC.;

HEADWATERS CONSTRUCTION MATERIALS, INC.;

HEADWATERS CONSTRUCTION MATERIALS, LLC;

HEADWATERS ENERGY SERVICES CORP.;

HEADWATERS ETHANOL OPERATORS, LLC;

HEADWATERS HEAVY OIL, LLC;

HEADWATERS CTL, LLC

HEADWATERS RESOURCES, INC.;

HEADWATERS SYNFUEL INVESTMENTS, LLC;

HEADWATERS TECHNOLOGY INNOVATION GROUP, INC.;

HEADWATERS SERVICES CORPORATION;

L-B STONE LLC;

METAMORA PRODUCTS CORPORATION;

METAMORA PRODUCTS CORPORATION OF ELKLAND;

MTP, INC.;

TAPCO INTERNATIONAL CORPORATION;

VFL TECHNOLOGY CORPORATION;

each as a Guarantor By:  

/s/ Steven Stewart

Name:   Steven Stewart Title:   Chief Financial Officer

 

Headwaters – Amendment No. 9 to the Credit Agreement